DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the previous drawing objections except for that which is listed below.
The drawings are objected to because:
It appears that Applicant is missing a step between figure 4E and 4F. In figures 4A-4E, Applicant forms a dummy gate element 62. Before figure 4F Applicant removes element 62, and is left with elements 16 and 14. Where did 16 and 14 come from? Looking at the sequence of steps in figures 4A-4E Examiner cannot find where Applicant formed elements 16 and 14 between element 6, or where Applicant formed 65 to line the trench. If Applicant is changing the point of view of the drawings Applicant needs to expressly state this and amend the drawings to clearly show the changed point of view. Further, Applicant will need to provide explicit support in the originally filed disclosure for this change of point of view. 
Remarks dated 3/15/2021
Applicant states on page 8 of the remarks that they are indeed changing the point of view of the drawings between figures 4E and 4F. However, this is not stated either implicitly or explicitly in the speciation at the cited section of the specification, page 11-12 at lines 

    PNG
    media_image1.png
    349
    404
    media_image1.png
    Greyscale

the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Remarks dated 8/4/2021
Applicant reiterates their previous statements that figure 4F is a different point of view of figure 4E. However, as previously stated there is no implicit or explicit support for this in the originally filed specification. In order to remedy this Applicant has amended page 12 starting at line 1. Applicant’s argument that it is clear that figure 4F shows a different view is not supported by the originally filed disclosure. Applicant’s amendment to add “another view” in reference to figure 4F introduced new matter into the specification. 



Specification Objections
The disclosure is objected to because of the following informalities:
The amendment filed August 23, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendments to Page 12 starting at line 1. 
This is considered new matter as Applicant is inserting that figure 4F shows another view of figures 4A-4E. There is no support in the originally filed specification for this change. See drawing objection above.
Applicant is required to cancel the new matter in the reply to this Office Action
Appropriate correction is required.
Examiner takes no issue with the other corrections to the specification. However, Examiner cannot partially enter corrections to the specification. Therefore, Examiner is not entering the current amendments to the specification. Applicant can file new amendments to the specification without the new matter above, and this new amendment will be entered.


	
	
Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) based upon the amendment to claim 13.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) rejection based upon Applicant’s amendments to the claim 10. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0300857 A1) (“Liu”), in view of Ernst et al. (US 2013/0203248 A1) (“Ernst”)
Regarding claim 10, Liu teaches at least in figures 19 and 20A-C:
A structure provided with an insulating layer (14) covering a substrate (12); 
a stack of at least one first doped semi-conducting layer according to a doping of a first type, N or P, (58’, where 58’ is p-type) and 
at least one second doped semi-conducting layer according to another doping of a second type, P or N, opposite the first doping type (80’, where 80’ is n-type), 
the first doped semi-conducting layer (58’) being disposed on and in contact with the insulating layer (14), 
the second doped semi-conducting layer (80’) being disposed on and in contact with the first doped semi-conducting layer (58’); and 

a second level of P type and N type junctionless transistors (NFET and PFET) disposed on the insulating layer (14),

the second level comprising (detailed below): 

the first junctionless transistor (NFET) having a gate electrode (146) configured to control a channel region extending into the second doped semi-conducting layer (146 controls the channel formed in 58’/80’), 
insulating plugs (110/130/142) being provided on either side of the first doped semi-conducting layer (the above elements are so situated), 
the insulating plugs (110/130/142) being configured so as to electrically insulate the gate electrode (146) of the first transistor of the first doped layer (58’), 
the first junctionless transistor further comprising source and drain contacts (¶ 0031, where conventional BEOL processes are used to form source and drain contacts) on the second doped semi-conducting layer of the stack (80’), and 

a second junctionless transistor (PFET) formed in a second semi-conducting block (70’/138s/138d) separate from the first block (58’/80’), 
the second semi-conducting block (70’/138s/138d) being formed in the first doped semi-conducting layer (70’/138s/138d, where 70’ is p-type SiGe the same material as 58’, and 138s/138d are also SiGe per ¶ 0029; The term layer here is being interpreted to mean the same material. This is because the claim uses comprising language and does not prevent other material from being below, or part of, the second semi-conducting block. Thus, Examiner understands formed to mean a product-by-process limitation. As such so long as the second semi-conducting block has the same material as the first doped semi-conducting layer the limitation is met), 


Liu teaches:
the second junctionless transistor comprising source and drain contacts (¶ 0031, where conventional BEOL processes are used to form source and drain contacts).

However, Liu does not expressly teach:
the second junctionless transistor comprising source and drain contacts directly contacting the first doped semi-conducting layer.

Ernst teaches at least in figure 1:
transistor (104) comprising source and drain contacts (124) directly contacting the first doped semi-conducting layer at the source and drain regions (108).
It would have been obvious to one of ordinary skill in the art to have the source and drain contacts of Ernst connect directly to the second semi-conducting block of Liu, because the source/drain contacts of Ernst are necessary to allow the second junctionless transistor to transmit current, and allow the device to function.
Regarding claim 12, Liu teaches at least in figures 19 and 20A-C:
the channel region of the first junctionless transistor being in a form of a mesa or in a form of a fin, constituted from the second semi-conducting layer, and the channel region of the second junctionless transistor being in a form of a mesa or in a form of at least one fin, 
Regarding claim 13, Liu teaches at least in figures 19 and 20A-C:
wherein the first junctionless transistor (NFET) has the source and the drain contacts (134s/134d, and the contacts discussed in ¶ 0031) disposed in contact with a top side of the first doped semi-conducting layer and
Regarding claim 14, Liu does not teach:
wherein the structure provided with the insulating layer covering the substrate is also provided with one or more transistors of a lower level covered by the insulating layer.

This is because Liu teaches a single layer of transistors.

Ernst teaches at least in figure 5:
That one of ordinary skill in the art can stack the transistors on top of each other. One of ordinary skill in the art would be motivated to combine Ernst with Liu in order to increase the density of transistors in a unit area, e.g. increase the density of transistors in a die or chip.

The combination of Ernst and Liu teach:

Regarding claim 15, Liu teaches at least in figures 19 and 20A-C:
Wherein: the first semi-conducting block (58’/80’) includes both of the first (58’) and second semi-conducting layers (80’), and 
the second semi-conducting block (70’/138s/138d) includes only the first semi-conducting layer (as stated in claim 10 above, 70’/138s/138d comprise the same material as 58’, and the term layer is being interpreted to mean the same material. Therefore, this limitation is met).

Response to Arguments
Applicant’s amendments and arguments, filed August 24, 2021, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu, in view of Ernst.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Examiner, Art Unit 2822